Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 2/17/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2003/0000330) in view of Hoffmann et al (US 4,943,028).  Hoffman discloses:
With regard to claim 1 - A steering assembly comprising: 
a mounting bracket 7 that in use is secured to a vehicle body, a support bracket 16 secured to a steering column shroud 10, and a breakaway capsule assembly 22 that includes a frangible connector 37 that secures the breakaway capsule assembly 22 to the support bracket 16, the breakaway capsule assembly 22 in use providing a location point for a fixing 32 that secures the support bracket 22 to the mounting bracket 7, the steering assembly being arranged such that in the event of a crash the frangible connector 37 breaks allowing the support bracket 16 to move relative to the mounting bracket 7, 
in which the breakaway capsule assembly 22 comprises a fixing portion 33 that overlaps and supports a corresponding portion 51 of the support bracket 16, the fixing portion including an opening 
Murakami fails to explicitly disclose at least one spring that biases the fixing portion and the support bracket into engagement with each other thereby to oppose any movement between the fixing portion and the support bracket in the an axial direction of the frangible connector during use of the steering assembly.
	Hoffmann teaches a steering column fastener comprising a mounting bracket 8, a support bracket 26, a breakaway capsule assembly 30 including a fixing 7 for fastening the mounting bracket and support bracket to one another, and at least one spring 21 biasing the capsule assembly 30 and the support bracket 26 into engagement with one another, the spring being prestressed so that “the steering system is retained as also a favorable friction is assured between the sliding parts of the deformation element” and to allow for tolerance compensation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering assembly of Murakami with the teaching of Hoffmann such that the breakaway capsule includes a spring so that the steering system is retained as also a favorable friction is assured between the sliding parts of the deformation element and to allow for tolerance compensation.

With regard to claim 6 - wherein the fixing portion 33 comprises a terminal part of a first rigid plate that defines the location point (see Fig. 5).  The specification is broad when describing what is meant by the claimed “terminal point”.  As the fixing portion 33 of the capsules lies at either widthwise end of said capsule, it is considered to be a terminal point.

With regard to claim 7, Murakami discloses wherein the first rigid plate extends from a front end of the breakaway capsule assembly to a rear end (Fig. 5).

With regard to claim 8, Murakami discloses comprising more than one fixing portion, at spaced locations, for providing multiple regions of support for the support bracket (see reference numerals 37 in Fig. 5).

With regard to claim 9, Murakami discloses wherein the breakaway capsule assembly defines further fixing portions (represented by shear pin 37), spaced apart from the first, which also overlap a corresponding portion of the support bracket and support the support bracket (there are two capsules).

With regard to claim 10, Hoffmann teaches that the at least one spring further comprises a further spring 21 associated with each further fixing portion to bias the fixing portions into engagement with the support bracket.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering assembly of Murakami with the teaching of Hoffmann such that each capsule includes a spring for biasing the respective fixing portion to ensure both sides are equally biased.

With regard to claim 11, with regard to claim 11, Hoffmann teaches wherein each further spring 21 comprises parts of a single rigid member.

With regard to claim 12, Murakami discloses wherein three fixing portions 37 are provided, two fixing portions being provided at a front end of the breakaway capsule assembly and one at a rear end (see Fig. 5).



With regard to claim 14, Murakami discloses wherein the first rigid plate forms a base of the breakaway capsule assembly 31 (see Fig. 4).

With regard to claim 15, Murakami discloses wherein the breakaway capsule 31 further includes a second rigid plate 33 or member and a spacer 35 that is sandwiched between the first rigid plate 33 and the second rigid plate 33, the second rigid plate 33 defining regions that overlap the support bracket 16 on an opposing face to that which the fixing portions of the first plate overlap (see below).

    PNG
    media_image1.png
    491
    639
    media_image1.png
    Greyscale




With regard to claim 17, Murakami discloses wherein the spacer 35 is incompressible or substantially incompressible to ensure the spacing between the first and second plates 33,33 is maintained.

With regard to claim 18, Murakami discloses wherein the spacer 35 is an integral part of the first rigid plate 33 or element or an integral part of the second rigid plate 33 or element.

With regard to claim 19, Hoffmann teaches wherein the at least one spring 21 comprises portions of a flexible plate that is secured to the remainder of the breakaway capsule.  As can be seen in Fig. 4, the spring is not a coil spring but rather a grouping of flexible plate springs.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami and Hoffmann.
Murakami fail to explicitly disclose wherein the at least one spring applies a force of at least 100N.  However, Hoffmann teaches the following:
“The prestress of the spring 21 is so adjusted that the steering system is retained as also a favorable friction is assured between the sliding parts of the deformation element 16. At the same time, the springs 21 serve for tolerance compensation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering assembly of Murakami and Hoffmann such that the at least one spring applies a force of at least 100N should since doing so would require routine skill in the art of finding the optimal range of force so that “a favorable friction is assured between the sliding parts of the deformation element”.

Allowable Subject Matter
Claims 2 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. The Murakami and Hoffmann references both use deformation elements to absorb energy when a steering column collapses during a collision.  Murakami discloses attaching said steering column to a portion of the vehicle 7 using a bracket 16, a breakaway capsule, and a bolt 32, and further utilizing a shear pin 37 as the deformation element.  Hoffmann similarly attaches said steering column to a portion of the vehicle 5 using a bracket 26, a breakaway capsule 27, and a bolt 7, further utilizing energy absorbing plates as the deformation element.  As such, and as the two references set out to address similar problems and functions, it is not beyond the realm of obviousness to take a teaching from Hoffmann and apply it to the apparatus of Murakami.  In the rejections above, the teaching is using a biasing spring between a head of the bolt of Murakami and the bracket thereof to ensure a proper amount of friction between the bracket and the breakaway capsule to ensure they do not move relative to one another when such movement would be undesirable as well as to serve for tolerance compensation.  Thus, the rejection is maintained.  Claims 2 and 4 continue to include allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	March 24, 2021

/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616